             IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF OKLAHOMA

FREEMAN BUCHANAN, III,                         )
                                               )
                             Plaintiff,        )
                                               )
v.                                             )          No. CIV 19-029-RAW-SPS
                                               )
CHRIS ELIOTT, et al.,                          )
                                               )
                             Defendants.       )

                        OPINION AND ORDER
            DENYING MOTION FOR APPOINTMENT OF COUNSEL

       Plaintiff has filed a motion requesting the Court to appoint counsel (Dkt. 54). He

bears the burden of convincing the Court that his claim has sufficient merit to warrant such

appointment. McCarthy v. Weinberg, 753 F.2d 836, 838 (10th Cir. 1985) (citing United

States v. Masters, 484 F.2d 1251, 1253 (10th Cir. 1973)). To the extent Plaintiff alleges he

does not understand the Court’s Orders entered on October 28, 2019 (Dkts. 50 and 51), the

Orders advised him of the rules regarding discovery and set forth deadlines in this case. The

Court cannot give Plaintiff legal advice about how to proceed with his case.

       The Court has carefully reviewed the merits of Plaintiff’s claims, the nature of factual

issues raised in his allegations, and his ability to investigate crucial facts. McCarthy, 753

F.2d at 838 (citing Maclin v. Freake, 650 F.2d 885, 887-88 (7th Cir. 1981)). After

considering Plaintiff’s ability to present his claims and the complexity of the legal issues

raised by the claims, the Court finds that appointment of counsel is not warranted. See

Williams v. Meese, 926 F.2d 994, 996 (10th Cir. 1991); see also Rucks v. Boergermann, 57
F.3d 978, 979 (10th Cir. 1995).

      ACCORDINGLY, Plaintiff’s motion for appointment of counsel (Dkt. 54) is

DENIED.

      IT IS SO ORDERED this 3rd day of December, 2019.




                                      2
